DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2022. Accordingly, claims 1-9 and 16-20 are pending in the application.

CLAIM INTERPRETATION
EXAMINER NOTE: 
The Examiner is interpreting “mobile ion amount” to mean a number of fail bits as the only description of a mobile ion amount in Applicant’s specification is that it is based on and directly proportional to a number of fail bits, such that one of ordinary skill in the art would understand that Applicant has essentially equated a number of fail bits and a mobile ion amount (i.e. a 5 fail bits amount of mobile ions). Although Applicant’s specification says that the mobile ion amount is “measured”, there appears to be no measurement performed other than the measurement of the number of fail bits. Furthermore, Applicant’s specification indicates that a measured number of fail bits is the mobile ion amount in [0086] – “for example, a mobile ion amount corresponding to the read fail bit number of each semiconductor memory 100 is measured as the mobile ion amount of each semiconductor memory 100. For example, as the fail bit number becomes larger, the corresponding mobile ion amount increases. As the fail bit number becomes smaller, the corresponding mobile ion amount decreases”. Accordingly, the number of fail bits are interpreted as the mobile ion amount (see Applicant’s specification [0010] [0085-0086] [0100].
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a garbage collection controller for controlling the garbage collection operation of the plurality of semiconductor memories” in claim 2.
“a period setting unit configured to set the performance period of each of the plurality of semiconductor memories, based on the data about the mobile ion amount, which is stored in the mobile ion amount storage” in claim 2. 
“the garbage collection controller is configured to check a time since a last garbage collection operation of each of the plurality of semiconductor memories was performed” in claim 6.
“the garbage collection controller is configured to control the memory device to perform the garbage collection operation on a semiconductor memory for which the checked time reaches the performance period among the plurality of semiconductor memories” in claim 7. 
“the error corrector is configured to perform an error correction operation on the valid data received from the memory device and generate error-corrected valid data as the data to be programmed” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 In the present case, the limitations are interpreted to cover the corresponding structure as indicated below: 
The “garbage collection controller” in claim 2 for “controlling the garbage collection operation” is interpreted as covering a general purpose CPU with programming [0044-0047] [0060] that performs the algorithm of initiating garbage collection (i.e. moving valid data from a victim block to a target block and then erasing the target block) – see [Fig. 9] when a period since the last time garbage collection was performed on a block is reached [00109-00110].
A structure and algorithm for performing “setting the performance period” by the “period setting unit” in claim 2 was searched for, but not found. The Examiner found a repetition of the function in [0052] and a generic explanation that a shorter performance period may be set as a mobile ion amount becomes larger, which does not sufficiently disclose an algorithm for “setting the performance period” such that one of ordinary skill in the art would understand the structure and boundaries of the claim, or discloses no algorithm, but merely an inverse correlation between the performance period and the mobile ion amount and is not a sufficient disclosure to show that applicant had possession of the claimed invention (see MPEP 2181(II)(B) – “the examiner should determine whether... the inventor was in possession of the invention”) at the time the application was filed as the claim defines the invention in functional language specifying a desired result (i.e. setting a performance period based on a mobile ion amount), but the disclosure does not sufficiently identify how the function is performed or the result is achieved. Furthermore, the specification does not adequately disclose how a mobile ion amount may be determined, such that a controller could set a performance period based on a mobile ion amount. For example, the mobile ion amount is merely “based on the counted number of fail bits” without any disclosure of a relationship between the counted number of fail bits and the mobile ion amount outside of a direct relationship (i.e. higher mobile ion amount correlates to higher number of fail bits). Accordingly, one of ordinary skill in the art would not understand that applicant had possession of the claimed invention because “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” [MPEP 2163.03(V)].
 A structure and algorithm for performing “checking a time since a last garbage collection operation of each of the plurality of semiconductor memories was performed” by the “garbage collection controller” in claim 6 was searched for but not found, instead the Examiner found a repetition of the function in [00109], which does not provide an algorithm for the claimed function [see MPEP §2181(II)(B)].
The “garbage collection controller” in claim 7 for “performing the garbage collection operation on a semiconductor memory for which the checked time reaches the performance period among the plurality of semiconductor memories” is interpreted as covering a general purpose CPU with programming [0044-0047] [0060] that performs the algorithm of initiating and performing garbage collection (i.e. moving valid data from a victim block to a target block and then erasing the target block) – see [Fig. 9] when a period since the last time garbage collection was performed on a block is reached [00109-00110].
The “error corrector” in claim 9 for performing “an error correction operation on the valid data received from the memory device and generate error-corrected valid data as the data to be programmed” is interpreted as covering a general purpose CPU with programming [0044-0047] [0060] that performs the algorithm of ECC encoding and decoding [0054-0055].


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-9 and 16-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-9 claim a machine and claims 16-20 claim a process. 
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of determining “a performance period of a garbage collection operation of each of the plurality of semiconductor memories, based on a mobile ion amount of each of the plurality of semiconductor memories”. The broadest reasonable interpretation of the limitation in light of the specification includes determining that for a semiconductor memories with a higher mobile ion amounts, the performance period should be determined to be shorter, and for semiconductor memories with a lower mobile ion amount, the performance period should be determined to be relatively longer [00106]. For example, one could determine that for a semiconductor memory with a mobile ion amount of 5, the performance period should be 1, and for a semiconductor memory with a mobile ion amount of 1, the performance period should be 5. Accordingly, applying an inverse relationship to data is well within the mental evaluation/judgment capabilities of a person (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2])). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “a memory device including a plurality of semiconductor memories” and a “controller configured to set the performance period” and “control the garbage collection operation of the plurality of semiconductor memories, based on the performance period”. However, these additional limitations only recite the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Furthermore, the elements of the memory device and the controller are recited at a high level of generality (i.e. as a memory device for storing data and a controller for performing the abstract idea and applying it (i.e. determining a performance period for a garbage collection operation and controlling the garbage collection operation based on the performance period) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting a performance period of a garbage collection operation of each of the semiconductor memories based on a mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 2: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Additionally, the claim repeats the mental step of determining “the performance period of each of the plurality of semiconductor memories, based on a mobile ion amount”. The broadest reasonable interpretation of the limitation in light of the specification includes determining that for a semiconductor memories with a higher mobile ion amounts, the performance period should be determined to be shorter, and for semiconductor memories with a lower mobile ion amount, the performance period should be determined to be relatively longer [00106]. For example, one could determine that for a semiconductor memory with a mobile ion amount of 5, the performance period should be 1, and for a semiconductor memory with a mobile ion amount of 1, the performance period should be 5. Accordingly, applying an inverse relationship to data is well within the mental evaluation/judgment capabilities of a person (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2])).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation of “wherein the controller includes a garbage collection controller for controlling the garbage collection operation of the plurality of semiconductor memories”, which according to the 35 U.S.C. §112(f) interpretation, recites a generic processor with instructions for initiating garbage collection when the performance period is reached (i.e. applying the abstract idea), recited at a high level of generality. Furthermore, the additional limitation of “a mobile ion amount storage configured to store data about the mobile ion amount of each of the plurality of semiconductor memories” recites nothing more than a memory configured to store data required for the performance of the abstract idea, and therefore recites generic computer components for applying the abstract idea. Finally, the period setting unit, according to the 35 U.S.C. §112(f) interpretation, recites a generic processor with instructions for performing the abstract idea. Accordingly, the limitations amount to no more than mere instructions to apply the abstract idea using generic computer components as the computer components are recited at a high level of generality and are therefore used merely as a tool to apply the abstract idea  [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 3: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 2.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claim 3 recites the additional element, “wherein each of the plurality of semiconductor memories includes a plurality of memory blocks”, which only functions to limit the application of the abstract idea to a particular technological field or field of use (i.e. semiconductor memories with memory blocks), which does not provide a practical application of the abstract idea [MPEP 2106.05(h)]. Similar to the additional element held to be a field of use restriction in Fluke, the additional element of the semiconductor memoires being a plurality of blocks does not “alter or affect how the process steps of calculating the [performance period] is performed” [MPEP 2106.05(h) ¶2].
Claim 3 also recites the additional element of “wherein at least one memory block among the plurality of memory blocks is allocated as a Content Addressable Memory (CAM) block for storing data about the mobile ion amount of a corresponding semiconductor memory”, which only functions to limit the application of the abstract idea to a particular technological field or field of use (i.e. content addressable memory blocks), which does not provide a practical application of the abstract idea [MPEP 2106.05(h)]. Similar to the additional element held to be a field of use restriction in Fluke, the additional element of the semiconductor memoires storing the mobile ion amount being a CAM does not “alter or affect how the process steps of calculating the [performance period] is performed” [MPEP 2106.05(h) ¶2].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally generically links the application of this abstract idea to the field of use of semiconductor memories with blocks configured as a CAM, and therefore, does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 4: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 3.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claim 4 recites the additional element, “wherein each of the plurality of semiconductor memories is configured to read the data about the mobile 10ion amount, which is stored in the CAM block, and transmit the read data to the controller in a booting operation”, which recites insignificant extra solution activity as it recites mere data gathering in conjunction with the abstract idea. Particularly, the limitation amounts to necessary data gathering, as obtaining data about the mobile ion amount is required to perform all uses of the abstract idea (i.e. setting a performance period based on a mobile ion amount). Accordingly, the limitation does not provide significantly more than the abstract idea itself [MPEP 2106.05(g)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally requires mere data gathering, which does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the elements identified as insignificant extra-solution activity have been recognized as well-understood, routine and conventional by the courts as electronic recordkeeping, storing and retrieving information in memory, and transmitting or forwarding data over a network has been held by the courts to be well-understood, routine and conventional activity, which does not provide significantly more Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [MPEP 2106(d)(II)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 5: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 4.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claim 5 recites the additional element, “wherein the mobile ion amount storage is configured to store the data about the mobile ion amount, which is received from the plurality of semiconductor memories in the booting operation”, which recites insignificant extra solution activity as it recites mere data gathering in conjunction with the abstract idea. Particularly, the limitation amounts to necessary data gathering, as obtaining data about the mobile ion amount is required to perform all uses of the abstract idea (i.e. setting a performance period based on a mobile ion amount). Accordingly, the limitation does not provide significantly more than the abstract idea itself [MPEP 2106.05(g)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally requires mere data gathering, which does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the elements identified as insignificant extra-solution activity have been recognized as well-understood, routine and conventional by the courts as electronic recordkeeping, storing and retrieving information in memory, and transmitting or forwarding data over a network has been held by the courts to be well-understood, routine and conventional activity, which does not provide significantly more Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [MPEP 2106(d)(II)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 6: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 2.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation of “wherein the garbage collection controller is configured to check a time since a last garbage collection 20operation of each of the plurality of semiconductor memories was performed”, which recites insignificant extra solution activity as it recites mere data gathering (i.e. the BRI encompasses reading/inspecting a timer) in conjunction with the abstract idea. Particularly, the limitation amounts to necessary data gathering, as obtaining information about the time since a last garbage collection operation was performed (i.e. period) is necessary to perform the abstract idea (i.e. controlling the garbage collection operation, based on the set performance period). Accordingly, the limitation does not provide significantly more than the abstract idea itself [MPEP 2106.05(g)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally requires mere data gathering, which does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the elements identified as insignificant extra-solution activity have been recognized as well-understood, routine and conventional by the courts as electronic recordkeeping and storing and retrieving information in memory, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [MPEP 2106(d)(II)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 7: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 6. Additionally, the claim recites another mental step (or perhaps mathematical calculation) of determining “a semiconductor memory for which the checked time reaches the performance period among the plurality of semiconductor memories”. The broadest reasonable interpretation of the limitation in light of the specification includes comparing an elapsed time (since a last garbage collection operation was performed) to a threshold amount of time [00109]. For example, one could mentally determine that for a semiconductor memory with an elapsed time of 10, (i.e. current time of 15 and last garbage collection operation of 5), the checked time reaches the performance period of 10 for the semiconductor memory. Accordingly, the comparing a value to a threshold (mental step), or calculation of an elapsed time with a comparison to a threshold value recites an abstract idea (“mental processes include observations, evaluations, judgments, and opinions” [2106.04(a)(2)(I)(C)] [MPEP 2106.04(a)(2)(III) ¶2])). However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) .
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation, “wherein the garbage collection controller is configured to control the memory device to perform the garbage collection operation on a semiconductor memory”. However, this additional limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Furthermore, the element of garbage collection controller is recited at a high level of generality (interpreted as a CPU with instructions for initiating garbage collection at the set performance period (i.e. to apply the abstract idea)) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting a performance period of a garbage collection operation of each of the semiconductor memories based on a mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 16: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of determining “a performance period of a garbage collection operation of each of the plurality of semiconductor memories, based on the mobile ion amount of each of the plurality of semiconductor memories”. The broadest reasonable interpretation of the limitation in light of the specification includes determining that for a semiconductor memories with a higher mobile ion amounts, the performance period should be determined to be shorter, and for semiconductor memories with a lower mobile ion amount, the performance period should be determined to be relatively longer [00106]. For example, one could determine that for a semiconductor memory with a mobile ion amount of 5, the performance period should be 1, and for a semiconductor memory with a mobile ion amount of 1, the performance period should be 5. Accordingly, applying an inverse relationship to data is well within the mental evaluation/judgment capabilities of a person (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2])). Additionally, the claim recites another mental step of determining “a semiconductor memory which reaches the the performance period among the plurality of semiconductor memories”. The broadest reasonable interpretation of the limitation in light of the specification includes comparing an elapsed time to a threshold amount of time [00109]. For example, one could mentally determine that a semiconductor memory with an elapsed time of 10 has reached the performance period of 10 for the semiconductor memory. Accordingly, the comparing a value to a threshold (mental step) recites an additional abstract idea (“mental processes include observations, evaluations, judgments, and opinions” [2106.04(a)(2)(I)(C)] [MPEP 2106.04(a)(2)(III) ¶2])). However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) .
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitation, “ reading a mobile ion amount... of a plurality of semiconductor memories... and storing the read mobile ion amount in a garbage collection controller of a controller”, which recites insignificant extra solution activity as it recites mere data gathering in conjunction with the abstract idea. Particularly, the limitation amounts to necessary data gathering, as obtaining data about the mobile ion amount is required to perform all uses of the abstract idea (i.e. setting a performance period based on the mobile ion amount). Accordingly, the limitation does not provide significantly more than the abstract idea itself [MPEP 2106.05(g)]. 
The claim recites the additional limitation, “a Content Addressable Memory (CAM) included in each of a plurality of semiconductor memories”. However, the limitation only functions to limit the application of the abstract idea to a particular technological field or field of use (i.e. content addressable memory blocks), which does not provide a practical application of the abstract idea [MPEP 2106.05(h)]. Similar to the additional element held to be a field of use restriction in Fluke, the additional element of the semiconductor memoires storing the mobile ion amount being a CAM does not “alter or affect how the process steps of calculating the [performance period] is performed” [MPEP 2106.05(h) ¶2].
The claim also recites the additional limitation, “and performing the garbage collection operation of a semiconductor memory” and that the mobile ion amount is stored in a “garbage collection controller of a controller” However, these additional limitations only recite the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Furthermore, the element of the garbage collection operation of a controller is recited at a high level of generality (i.e. as only a storage place of the mobile ion amount) such that it amount to no more than mere instructions to apply the exception using generic computer components [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting a performance period of a garbage collection operation of each of the semiconductor memories based on a mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally generically links the application of this abstract idea to the field of use of semiconductor memories with blocks configured as a CAM, and therefore, does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the elements identified as insignificant extra-solution activity have been recognized as well-understood, routine and conventional by the courts as electronic recordkeeping and storing and retrieving information in memory, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [MPEP 2106(d)(II)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 17: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 16.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation of “checking, after the setting the performance period, a time since a last garbage collection 20operation of each of the plurality of semiconductor memories was performed”, which recites insignificant extra solution activity as it recites mere data gathering (i.e. the BRI encompasses reading/inspecting a timer) in conjunction with the abstract idea. Particularly, the limitation amounts to necessary data gathering, as obtaining information about the time since a last garbage collection operation was performed (i.e. period) is necessary to perform the abstract idea (i.e. controlling the garbage collection operation, based on the set performance period). Accordingly, the limitation does not provide significantly more than the abstract idea itself [MPEP 2106.05(g)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting the performance period of each of the semiconductor memories based on the data about the mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea  [MPEP 2106.05(f)]. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). The claim additionally requires mere data gathering, which does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the elements identified as insignificant extra-solution activity have been recognized as well-understood, routine and conventional by the courts as electronic recordkeeping and storing and retrieving information in memory, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [MPEP 2106(d)(II)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.
Regarding claim 18: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 16. Additionally, the claim recites another mental step of “wherein performing the garbage collection operation includes: detecting a semiconductor memory, of the plurality of semiconductor memories, for which the checked time reaches the performance period”. The broadest reasonable interpretation of the limitation in light of the specification includes comparing an elapsed time (since a last garbage collection operation was performed) to a threshold amount of time [00109]. For example, one could mentally determine that for a semiconductor memory with an elapsed time of 10, the checked time reaches the performance period of 10 for the semiconductor memory. Accordingly, the comparing a value to a threshold (mental step) recites an abstract idea (“mental processes include observations, evaluations, judgments, and opinions” [2106.04(a)(2)(I)(C)] [MPEP 2106.04(a)(2)(III) ¶2])). However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) .
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation, “and performing the garbage collection operation on the detected semiconductor memory”. However, this additional limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome (“setting a performance period of a garbage collection operation of each of the semiconductor memories based on a mobile ion amount”) applied with a generic controller and a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea.

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Claim 16 recites, “reading a mobile ion amount stored in a Content Addressable Memory (CAM) block included in each of a plurality of semiconductor memories and storing the read mobile ion amount in a garbage collection controller of a controller”, which as best understood by the Examiner, should be amended to recite, “reading a mobile ion amount stored in a Content Addressable Memory (CAM) block included in each of a plurality of semiconductor memories and storing the read mobile ion amount of each of the plurality of semiconductor memories in a garbage collection controller of a controller”
Claim 19 recites, “programming the valid data on which the error correction operation has been completed”, which as best understood by the Examiner, should be amended to recite, “programming the error corrected valid data 
Claim 20 recites, “after the target block has been completed programmed”, which as best understood by the Examiner, should be amended to recite, “after the programming of the error corrected valid data to the target block 
Claims 17-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6: 
Claim limitation, “the garbage collection controller is configured to check a time since a last garbage collection operation of each of the plurality of semiconductor memories was performed”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as there is no algorithm disclosed for implementing the computer implemented function as noted in the claim interpretation section above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7: 
Claim 7 is rejected for failing to cure the deficiencies of a rejected base claim from which it depends. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6: 
Since the claim limitation, “the garbage collection controller is configured to check a time since a last garbage collection operation of each of the plurality of semiconductor memories was performed”, was found to be indefinite for failing to disclose sufficient corresponding structure in the specification that performs the claimed function, it also lacks written description under 35 U.S.C. §112(a) because an indefinite, unbounded functional claim limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention [See MPEP 2181(II)(B)(¶16) and MPEP 2163.03(VI)]
Regarding claim 7: 
Claim 7 is rejected for failing to cure the deficiencies of a rejected base claim from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Pub. No. US 2012/0278533 A1 (Suzuki).
Regarding claim 1: 
Suzuki discloses, a memory system comprising: a memory device including a plurality of semiconductor memories (the flash memory module includes a plurality of flash memories (120-128) (i.e. semiconductor memories) which include a plurality of flash blocks [Fig. 1] [0052] [0059]); and 5a controller configured to set a performance period of a garbage collection operation of each of the plurality of semiconductor memories (by disclosing the flash memory controller (110) that sets a reliability maintained period (507) [Fig. 6] in the management information in the RAM (113) of the controller (110) for each block (i.e. a performance period of a garbage collection operation of each of the plurality of semiconductor memories) [0052]. The controller schedules a date for performing refresh (i.e. garbage collection – see [Fig. 10] as the refresh operation (S24-28) performs all operations of applicant’s garbage collection operation (see Applicant’s Specification [0035] or [Fig. 9])) the date is determined in steps (S49) (S68), where the determination of the date is based on a reliability maintained period (507) (i.e. a performance period of a garbage collection operation) determined for the update management refresh information [Fig. 5] [Fig. 14]), based on a mobile ion amount of each of the plurality of semiconductor memories (by disclosing that the scheduled date for performing refresh of a block is based on the reliability maintained period (507), which is determined (S49) (S68) based on the number of fail bits (i.e. mobile ion amount – see claim interpretation performed above) measured for the block) used to determine a degree of deterioration (S34) (S63), to determine the reliability maintained period (S34) (S67) [Fig. 6] [Fig. 13] [Fig. 14] [Fig. 16] [0078] [0086-0087] [0102] [0112-0113] [0128] [0136] [0142] [0146] [0170-0171]), and control the garbage collection operation of the plurality of semiconductor memories, based on the set performance period (by disclosing the method of performing refresh (S21-29) (i.e. garbage collection), which performs the refreshes based on the scheduled blocks for refresh, which are based on the reliability maintained period (i.e. based on the set performance period) [Fig. 10] [0115-0125] [0128]).
Regarding claim 2:
Suzuki teaches, wherein the controller includes a garbage collection controller for controlling the garbage collection operation of the plurality of semiconductor memories (by disclosing that the flash memory controller (110) with processor (115) includes programs for operating the flash memory controller [0055]. The processes that the controller performs includes the scheduled refresh operations (i.e. a garbage collection controller for controlling a garbage collection operation of the plurality of semiconductor memories) [Fig. 10]), and wherein the garbage collection controller includes: a mobile ion amount storage configured to store data about the mobile ion amount of each of the plurality of semiconductor memories (by disclosing that the controller (110) with the programming stores the number of fail bits (i.e. mobile ion amount of each of the plurality of semiconductor memories) for each of the blocks in the RAM (a mobile ion amount storage) [Fig. 1]); and a period setting unit configured to set the performance period 2(5of each of the plurality of semiconductor memories, based on the data about the mobile ion amount, which is stored in the mobile ion amount storage (by disclosing that the controller (110) with the programming performs the process of determining a scheduled date for performing refresh of a block based on the reliability maintained period (507), which is determined (S49) (S68) based on the number of fail bits (i.e. mobile ion amount – see claim interpretation performed above) measured for the block) stored in the RAM (113) [0161]. The fail bits are used to determine a degree of deterioration (S34) (S63), to determine the reliability maintained period (S34) (S67) [Fig. 6] [Fig. 13] [Fig. 14] [Fig. 16] [0078] [0086-0087] [0102] [0112-0113] [0128] [0136] [0142] [0146] [0170-0171]). 
Regarding claim 6:
The memory system of claim 2 is anticipated by Suzuki. 
Suzuki further discloses, wherein the garbage collection controller is configured to check a time since a last garbage collection 20operation of each of the plurality of semiconductor memories was performed (by disclosing that the controller (110) with the programming (i.e. garbage collection controller) is configured to check the amount of time that has elapsed since a data recording date and time (S26) (i.e. a time since a last garbage collection operation) (S13) (S44) (S66) of each of the blocks of the flash memories (120-128). Furthermore, a scheduled date and time is based on a time elapsed since the recording date and time and the reliability maintained period (i.e. if the scheduled time is the current time, the elapsed time since a last garbage collection operation is the reliability maintained period) (S21) (S66) (S68) [Fig. 5] [Fig. 9] [Fig. 10] [Fig. 14] [Fig. 16]). 
Regarding claim 7:
The memory system of claim 6 is anticipated by Suzuki. 
Suzuki further discloses, wherein the garbage collection controller is configured to control the memory device to perform the garbage collection operation on a semiconductor memory for which the checked time reaches the performance period among the plurality of semiconductor memories (by disclosing that the controller (110) with the programming (i.e. garbage collection controller) is configured to check the amount of time that has elapsed since a data recording date and time (S26) (i.e. a time since a last garbage collection operation) (S13) (S44) (S66) of each of the blocks of the flash memories (120-128). Furthermore, a scheduled date and time is based on a time elapsed since the recording date and time and the reliability maintained period (i.e. if the scheduled time is the current time, the elapsed time since a last garbage collection operation is the reliability maintained period) (S21) (S66) (S68) [Fig. 5] [Fig. 9] [Fig. 10] [Fig. 14] [Fig. 16]. The refresh operation is performed for each block of a flash memory array (120-128) at the scheduled date and time (i.e. for which the checked time reaches the performance period among the plurality of semiconductor memories) [Fig. 10]). 
5Regarding claim 8:
The memory system of claim 1 is anticipated by Suzuki. 
SSuSuSuzuki further discloses, wherein each of the plurality of semiconductor memories is configured to: select at least one victim block among a plurality of memory blocks (by disclosing that a refresh target block is selected (S23)) read valid data stored in the victim block (valid data is read out of the refresh target block (S25) [0119-0121]), and output the read valid data to the controller in the garbage collection operation (by disclosing that the valid data read out of the refresh target block is obtained by the processor (115) of the controller (110) (i.e. the semiconductor memory outputs it to the controller) in the refresh operation (i.e. in the garbage collection operation) [0121]); and receive data to be programmed from the controller (by disclosing that the processor (115) writes the data of the refresh target block to the refresh destination block (S26) [0122]) and store the received data in a target block among the plurality of memory blocks (by disclosing that the processor (115) writes the data of the refresh target block to the refresh destination block (S26) [0122]).
Regarding claim 9: 
The memory system of claim 8 is anticipated by Suzuki. 
Suzuki further discloses, wherein the controller includes an error corrector, and wherein the error corrector is configured to perform an error correction operation on the valid data received from the memory device and generate the error-corrected valid data as the data to be programmed (by disclosing that the processor (110) with the programming corrects failure bits of the refresh target block with an ECC function installed in the flash memory interface and reads the data of the refresh target block, whose number of failure bits becomes 0 (i.e. generate error-corrected valid data) and writes the obtained data to the refresh destination block (i.e. as the data to be programmed) [0121-0122] [Fig. 10]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2012/0278533 A1 (Suzuki) in view of US Patent Application Pub. No. US 2009/0193174 A1 (Reid) in further view of US Patent No. US 8,634,247 B1 (Sprouse).
Regarding claim 3:
The memory system of claim 2 is anticipated by Suzuki. 
Suzuki teaches, wherein each of the plurality of semiconductor memories includes a plurality of memory blocks (by teaching that the fail bits are stored in the RAM (113) [0161], which is a volatile DRAM memory [0055]). 
Suzuki does not explicitly disclose, but Reid teaches and wherein at least one memory block among the plurality of memory blocks is allocated as a Content Addressable Memory (CAM) block for 5storing data about the mobile ion amount of a corresponding semiconductor memory (by teaching that a block table, used in the operation of a non-volatile memory array (312) and for storing any information useful to the operation of the non-volatile memory array (312) (such as read counts for each block), including data useful in move operations to move data before it degrades due to read disturbance effects (i.e. garbage collection operations), is stored in a block of the non-volatile memory array (312) (i.e. at least one memory block among the plurality of memory blocks is allocated as a block for storing data about a corresponding semiconductor memory). This information can then be loaded into the system memory for use in the operation of the non-volatile memory array (312) during a power-up operation [0009] [0012] [0022-0023] [0028] [0031]. The block table can also be stored in the non-volatile memory array (312) periodically, or at a shutdown, to reflect updates to the block table performed in the system memory [0032] [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the failure bit counts (i.e. mobile ion amount) for each block stored in the RAM and other tables of information stored in volatile memory for the different memory arrays (120-128) disclosed by Suzuki to include being stored in a block table in each non-volatile memory array periodically and at shutdown as taught by Reid, so that it they may be loaded at power-up (back into the RAM of Suzuki) as taught by Reid. 
One of ordinary skill in the art would have been motivated to make this modification because storing the useful information for operating a non-volatile memory array in a block of the non-volatile memory array allows the useful information to be restored at power-up and recovered across power-cycles, and storing it in a block allows it to be read at once rather than being pieced together from various locations, as taught by Reid in [0031] [0036]. 
Suzuki in view of Reid does not explicitly disclose to store the block table in a block allocated as a CAM, but Sprouse teaches to store information in a Content Addressable Memory (CAM) block (by teaching that CAM blocks of a flash memory have excellent parallelism, low power consumption, and can be used in many applications [Col 12: lines 10-15]. In this way, maintaining tables in CAM blocks allows for a fast search capability and the writes of data and keys can be done in constant time complexity [Col 15: line 64 – Col 16: line 13]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block table disclosed by Suzuki to include storage and access through a CAM NAND flash block as taught by Sprouse. 
One of ordinary skill in the art would have been motivated to make this modification because using NAND flash as CAM blocks allows high parallelism, low power, and high bandwidth operation, as taught by Reid in [Col 12: lines 10-15] [Col 15: line 64 – Col 16: line 13]. 
Regarding claim 4:
The memory system of claim 3 is made obvious by Suzuki in view of Reid in further view of Sprouse (Suzuki-Reid-Sprouse). 
Suzuki does not explicitly disclose, but Reid teaches, wherein each of the plurality of semiconductor memories is configured to read the data about the mobile 10ion amount and transmit the read data to the controller in a booting operation (by teaching that a block table, used in the operation of a non-volatile memory array (312) and for storing any information useful to the operation of the non-volatile memory array (312) (such as read counts for each block), including data useful in move operations to move data before it degrades due to read disturbance effects (i.e. garbage collection operations), is stored in a block of the non-volatile memory array (312) (i.e. each semiconductor memory is configured to read the data about the non-volatile memory array)). This information can then be loaded into the system memory (i.e. like the RAM 113 of Suzuki) for use in the operation of the non-volatile memory array (312) during a power-up operation [0009] [0012] [0022-0023] [0028] [0031]. The block table can also be stored in the non-volatile memory array (312) periodically, or at a shutdown, to reflect updates to the block table performed in the system memory [0032] [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the failure bit counts (i.e. mobile ion amount) for each block stored in the RAM and other tables of information stored in volatile memory for the different memory arrays (120-128) disclosed by Suzuki to include being stored in a block table in each non-volatile memory array periodically and at shutdown as taught by Reid, so that it they may be loaded at power-up (back into the RAM of Suzuki (i.e. transmit the data to the controller in a booting operation) (i.e. wherein the mobile ion amount storage is configured to store the data about the mobile ion amount, which is received from the plurality of semiconductor memories in the booting operation)) as taught by Reid. 
One of ordinary skill in the art would have been motivated to make this modification because storing the useful information for operating a non-volatile memory array in a block of the non-volatile memory array allows the useful information to be restored at power-up and recovered across power-cycles, and storing it in a block allows it to be read at once rather than being pieced together from various locations, as taught by Reid in [0031] [0036]. 
Suzuki in view of Reid does not explicitly disclose to store the block table in a block allocated as a CAM, but Sprouse teaches to store information in a Content Addressable Memory (CAM) block (by teaching that CAM blocks of a flash memory have excellent parallelism, low power consumption, and can be used in many applications [Col 12: lines 10-15]. In this way, maintaining tables in CAM blocks allows for a fast search capability and the writes of data and keys can be done in constant time complexity [Col 15: line 64 – Col 16: line 13]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block table disclosed by Suzuki to include storage and access through a CAM NAND flash block as taught by Sprouse. 
One of ordinary skill in the art would have been motivated to make this modification because using NAND flash as CAM blocks allows high parallelism, low power, and high bandwidth operation, as taught by Reid in [Col 12: lines 10-15] [Col 15: line 64 – Col 16: line 13]. 
Regarding claim 5:
The memory system of claim 4 is made obvious by Suzuki-Reid-Sprouse. 
Suzuki in view of Sprouse in further view of Reid makes obvious, wherein the mobile ion amount storage is configured to store the data about the mobile ion amount, iswhich is received from the plurality of semiconductor memories in the booting operation (through the analysis performed for claim 4). 
Regarding claim 16: 
A method for operating a memory system, the method comprising: setting a performance period of a garbage collection operation of each of the plurality of semiconductor memories, based on the mobile ion amount of each of the plurality of semiconductor memories, which is 20stored in the garbage collection controller; and performing the garbage collection operation of a semiconductor memory which reaches the performance period of the garbage collection operation among the plurality of semiconductor memories (by disclosing a flash memory module which includes a plurality of flash memories (120-128) (i.e. semiconductor memories) which include a plurality of flash blocks [Fig. 1] [0052] [0059]. The flash memory controller (110) sets a reliability maintained period (507) [Fig. 6] in the management information in the RAM (113) of the controller (110) for each block (i.e. a performance period of a garbage collection operation of each of the plurality of semiconductor memories) [0052]. The controller schedules a date for performing refresh (i.e. garbage collection – see [Fig. 10] as the refresh operation (S24-28) performs all operations of applicant’s garbage collection operation (see Applicant’s Specification [0035] or [Fig. 9])) the date is determined in steps (S49) (S68), where the determination of the date is based on a reliability maintained period (507) (i.e. a performance period of a garbage collection operation) determined for the update management refresh information [Fig. 5] [Fig. 14]. The scheduled date for performing refresh of a block is based on the reliability maintained period (507), which is determined (S49) (S68) based on the number of fail bits (i.e. mobile ion amount – see claim interpretation performed above) measured for the block) used to determine a degree of deterioration (S34) (S63), to determine the reliability maintained period (S34) (S67) [Fig. 6] [Fig. 13] [Fig. 14] [Fig. 16] [0078] [0086-0087] [0102] [0112-0113] [0128] [0136] [0142] [0146] [0170-0171]. Refresh operations are then performed according to the method of performing refresh (S21-29) (i.e. garbage collection), which performs the refreshes based on the scheduled blocks for refresh, which are based on the reliability maintained period (i.e. which reaches the performance period) [Fig. 10] [0115-0125] [0128])
Suzuki does not explicitly disclose, but Reid teaches reading a mobile ion amount stored in a block included in each of a plurality of semiconductor 15memories and storing the read mobile ion amount in a garbage collection controller of a controller (by teaching that a block table, used in the operation of a non-volatile memory array (312) and for storing any information useful to the operation of the non-volatile memory array (312) (such as read counts for each block), including data useful in move operations to move data before it degrades due to read disturbance effects (i.e. garbage collection operations), is stored in a block of the non-volatile memory array (312) (i.e. each semiconductor memory is configured to read the data about the non-volatile memory array)). This information can then be loaded into the system memory (i.e. like the RAM 113 of Suzuki) for use in the operation of the non-volatile memory array (312) during a power-up operation [0009] [0012] [0022-0023] [0028] [0031]. The block table can also be stored in the non-volatile memory array (312) periodically, or at a shutdown, to reflect updates to the block table performed in the system memory [0032] [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the failure bit counts (i.e. mobile ion amount) for each block stored in the RAM and other tables of information stored in volatile memory for the different memory arrays (120-128) disclosed by Suzuki to include being stored in a block table in each non-volatile memory array periodically and at shutdown as taught by Reid, so that it they may be loaded at power-up (back into the RAM of Suzuki (i.e. transmit the data to the controller in a booting operation) (i.e. wherein the mobile ion amount storage is configured to store the data about the mobile ion amount, which is received from the plurality of semiconductor memories in the booting operation)) as taught by Reid. 
One of ordinary skill in the art would have been motivated to make this modification because storing the useful information for operating a non-volatile memory array in a block of the non-volatile memory array allows the useful information to be restored at power-up and recovered across power-cycles, and storing it in a block allows it to be read at once rather than being pieced together from various locations, as taught by Reid in [0031] [0036]. 
Suzuki in view of Reid does not explicitly disclose to store the block table in a block allocated as a CAM, but Sprouse teaches to store block information in a Content Addressable Memory (CAM) block (by teaching that CAM blocks of a flash memory have excellent parallelism, low power consumption, and can be used in many applications [Col 12: lines 10-15]. In this way, maintaining tables in CAM blocks allows for a fast search capability and the writes of data and keys can be done in constant time complexity [Col 15: line 64 – Col 16: line 13]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block table disclosed by Suzuki to include storage and access through a CAM NAND flash block as taught by Sprouse. 
One of ordinary skill in the art would have been motivated to make this modification because using NAND flash as CAM blocks allows high parallelism, low power, and high bandwidth operation, as taught by Reid in [Col 12: lines 10-15] [Col 15: line 64 – Col 16: line 13]. 
Regarding claim 17: 
The method of claim 16 is made obvious by Suzuki-Reid-Sprouse. 
Suzuki further discloses, further comprising: checking, after the setting the performance period, a time since a last garbage collection operation of each of the plurality of semiconductor memories was performed (by disclosing that the controller (110) with the programming is configured to check the amount of time that has elapsed since a data recording date and time (S26) (i.e. a time since a last garbage collection operation) (S13) (S44) (S66) of each of the blocks of the flash memories (120-128). This is performed after determining the reliability maintained period (S5) (S35) (S67) (i.e. after setting the performance period) [Fig. 8]. Furthermore, a scheduled date and time is based on a time elapsed since the recording date and time and the reliability maintained period (i.e. if the scheduled time is the current time, the elapsed time since a last garbage collection operation is the reliability maintained period) (S21) (S66) (S68) [Fig. 5] [Fig. 9] [Fig. 10] [Fig. 14] [Fig. 16]). 
Regarding claim 18: 
The method of claim 17 is made obvious by Suzuki-Reid-Sprouse. 
Suzuki further discloses, wherein performing the garbage collection operation includes: detecting a semiconductor memory, of the plurality of semiconductor memories, for which the checked time reaches the 10performance period; and performing the garbage collection operation on the detected semiconductor memory (by disclosing that the controller (110) with the programming is configured to check the amount of time that has elapsed since a data recording date and time (S26) (i.e. a time since a last garbage collection operation) (S13) (S44) (S66) of each of the blocks of the flash memories (120-128). Furthermore, a scheduled date and time is based on a time elapsed since the recording date and time and the reliability maintained period (i.e. if the scheduled time is the current time, the elapsed time since a last garbage collection operation is the reliability maintained period) (S21) (S66) (S68) [Fig. 5] [Fig. 9] [Fig. 10] [Fig. 14] [Fig. 16]. The refresh operation is performed for each block of a flash memory array (120-128) at the scheduled date and time based on a list of blocks for which the scheduled date and time is the current date and time (S21-S23) (i.e. detecting a semiconductor memory, of the plurality of semiconductor memories) (i.e. for which the checked time reaches the performance period; and performing the garbage collection operation on the detected semiconductor memory) [Fig. 10]). 
Regarding claim 19: 
The method of claim 16 is made obvious by Suzuki-Reid-Sprouse. 
Suzuki further discloses, wherein performing the garbage 1L)collection operation comprises: reading valid data stored in a selected victim block among a plurality of memory blocks included in the semiconductor memory and outputting the read valid data to the controller in the garbage collection operation; 20performing an error correction operation on the read valid data; and programming the valid data on which the error correction operation has been completed to a target block among the plurality of memory blocks (by disclosing that a refresh target block is selected (S23). Valid data is read out of the refresh target block (S25) [0119-0121]. The valid data read out of the refresh target block is obtained by the processor (115) of the controller (110) (i.e. the semiconductor memory outputs it to the controller) in the refresh operation (i.e. in the garbage collection operation) [0121]. The processor (110) with the programming corrects failure bits of the refresh target block with an ECC function installed in the flash memory interface and reads the data of the refresh target block, whose number of failure bits becomes 0 (i.e. generate error-corrected valid data) and the processor (115) writes the obtained and corrected data of the refresh target block to the refresh destination block (S26) [0122]).
Regarding claim 20: 
The method of claim 19 is made obvious by Suzuki-Reid-Sprouse. 
Suzuki further discloses, further comprising erasing the victim block, after the target block has been completed programmed (by disclosing that the refresh target block is deleted (S28) after the programming of the refresh destination block (S26) is completed [Fig. 10] [0122-0124])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139